Citation Nr: 0331585	
Decision Date: 11/14/03    Archive Date: 11/25/03

DOCKET NO.  02-00 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
psychiatric disorder.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for a 
heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active wartime service from September 9, 
1943, through November 30, 1943.  This matter comes before 
the Board of Veterans' Appeals (BVA or Board) on appeal from 
an August 2001 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois, which 
declined to reopen the aforementioned claims for service 
connection for psychiatric and heart disorders. 


FINDINGS OF FACT

1.  An unappealed February 1994 rating decision declined to 
reopen the veteran's claim for entitlement to service 
connection for a psychiatric disorder.

2.  Evidence associated with the claims folder since the 
February 1994 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a psychiatric disorder.

3.  An unappealed April 1947 rating decision denied 
entitlement to service connection for a heart disorder.

4.  Evidence associated with the claims folder since the 
April 1947 rating decision is neither cumulative nor 
redundant of evidence previously of record, and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for entitlement to service 
connection for a heart disorder.


CONCLUSIONS OF LAW

1.  The February 1994 rating decision that declined to reopen 
the claim for entitlement to service connection for a 
psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200 (2003).

2.  Evidence associated with the claims folder since the 
February 1994 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a psychiatric disorder have been met.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The April 1947 rating decision that denied entitlement to 
service connection for a heart disorder is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2003).

4.  Evidence associated with the claims folder since the 
April 1947 rating decision is new and material, and the 
requirements to reopen the claim for entitlement to service 
connection for a heart disorder have been met.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. §§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA) became effective.  Pub. L. No. 106-475, 114 Stat. 2096  
(Nov. 9, 2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
see also 38 C.F.R. §§ 3.102, 3.159 (2003).  It is apparent 
that VA's duties under the VCAA with respect to a veteran's 
request to reopen a previously denied claim based upon the 
receipt of new and material evidence are more limited than an 
original request for VA benefits.  See Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, No. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept 22, 2003).  The Board further 
notes that it has decided to reopen these claims to the 
veteran's benefit, and to remand the claims with instructions 
to conduct all necessary VCAA notice and development prior to 
issuing any decision on the merits.  Accordingly, any 
perceived lack of current compliance with the VCAA's 
requirements in regard to these claims should not be 
considered prejudicial to the veteran.

There has recently been a regulatory change regarding VA's 
definition of what constitutes "new and material evidence."  
This change, however, applies prospectively to all requests 
to reopen that are made on or after August 29, 2001.  See 
Fed. Reg. 45,620-30 (Aug. 29, 2001) [now codified at 
38 C.F.R. § 3.156(a) (2003)].  Because the record indicates 
that the veteran filed his request to reopen his claims 
before that date (in August 2000), the Board finds that this 
regulatory change is not applicable here.  Accordingly, the 
Board will analyze these requests to reopen under the former 
criteria for "new and material evidence."

New and Material Evidence to Reopen the Claim for Service 
Connection for a Psychiatric Disorder

The veteran originally filed for service connection for a 
psychiatric disorder shortly after his period of active 
service.  Service connection was granted in a March 1944 
rating decision.  In actions to at first reduce and then 
later sever the award of service connection, the RO found 
that the veteran's disorder had preexisted service, was not 
aggravated during service, and had improved since service.  
In a January 1950 decision, the Board confirmed the RO's 
December 1948 severance action.

The Board observes that the veteran's last request to reopen 
his claim for service connection for a psychiatric disorder 
was reviewed by the RO and denied in a February 1994 rating 
decision.  The evidence under consideration at the time 
consisted of statements by the veteran and recent private 
medical treatment records that did not address any 
psychiatric disorder.  As the veteran did not timely appeal 
the RO's decision, it became final.  See 38 U.S.C.A. 
§ 7105(c) (West 2002). 

In August 2000, the veteran again requested that this claim 
be reopened.  In support of his claim, he submitted written 
statements, private medical records dated from approximately 
January 1988 to September 2000, some of the medical records 
previously submitted at the time of the February 1994 rating 
decision, and additional copies of some of his service 
records.  In an August 2001 rating decision, the RO declined 
to reopen the claim, stating in part that the veteran had 
submitted new, but not material evidence.  The veteran 
received notice of the decision and timely appealed it.

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically his private medical treatment records dated on 
and around April 1999, is both new and material.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
information contained in these records documents recent 
treatment by a physician for current psychiatric complaints, 
including the administration of prescription medication.  The 
Board notes that this type of evidence was not available at 
the time of the prior final decision on this matter, and 
therefore considers these records to be new evidence.  The 
Board is also of the opinion that this information is 
material to the case.  At the time of the February 1994 
rating decision, there was no competent evidence in the 
record of current medical treatment for a psychiatric 
disorder.  These records, however, provide such support and 
serve to present a more complete picture of the veteran's 
claimed disorder.  More significantly, his statements dated 
January 2, 2002, and January 4, 2002, plainly present a more 
complete picture of the circumstances surrounding the origin 
of his disability.    See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 314 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that these recent private treatment 
records are so significant that they must be considered in 
order to fairly decide the merits of the claim, and as such, 
the claim must be reopened for full review.  See 38 C.F.R. § 
3.156(a) (2001).  As this claim requires additional 
evidentiary development, however, it must also be remanded 
prior to any further appellate review.  Disabled Am. Veterans 
v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

New and Material Evidence to Reopen the Claim for Service 
Connection for a Heart Disorder

The Board observes that the claim of service connection for a 
heart disorder was first reviewed by the RO and denied in an 
April 1947 rating decision.  The evidence under consideration 
at the time consisted of the veteran's service medical 
records, statements by the veteran, private medical records 
dated in September 1946, and the results of a December 1946 
VA examination.  The RO determined that there was no 
competent medical evidence of a heart disorder shown in 
service or at the time of the claim for service connection.  
As the veteran did not timely appeal the RO's decision, it 
became final.  See 38 U.S.C.A. § 7105(c) (West 2002). 

In August 2000, the veteran requested that the claim be 
reopened.  In support of his claim, he submitted written 
statements, private medical records dated from approximately 
January 1988 to September 2000, and additional copies of some 
of his service records.  In an August 2001 rating decision, 
the RO declined to reopen the claim, stating in part that the 
veteran had submitted new, but not material evidence.  The 
veteran received notice of the decision and timely appealed 
it.

On its own determination, the Board finds that additional 
evidence submitted by the veteran in support of his claim, 
specifically his private medical treatment records contained 
in the claims file and dated between January 1988 and 
September 2000, is both new and material.  See Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The information 
contained in these records documents a current heart 
disorder.  The Board notes that this type of evidence was not 
available at the time of the prior final decision in this 
matter, and therefore considers these records to be new 
evidence.  The Board is also of the opinion that this 
information is material to the case.  At the time of the 
April 1947 rating decision, there was no evidence documenting 
any current heart disorder.  These records, however, may 
provide such support.  See 38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Smith v. West, 12 Vet. App. 312, 314 
(1999); Justus v. Principi, 3 Vet. App. 510 (1992).  The 
Board therefore holds that these private treatment records 
are so significant that they probably must be considered in 
order to fairly decide the merits of the claim, in light of 
the relatively minimal standard adopted in Hodge.  See 
38 C.F.R. § 3.156(a) (2001).  As this claim requires 
additional evidentiary development, however, it must also be 
remanded prior to any further appellate review.  Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).





ORDER

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a psychiatric disorder is granted.

New and material evidence having been received, the request 
to reopen the claim for entitlement to service connection for 
a heart disorder is granted.


REMAND

On November 9, 2000, the President signed the VCAA into law.  
This law redefines the obligations of VA with respect to the 
duty to assist claimants, and includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment, or filed before the date of 
enactment and pending before VA on that date.  Dyment v. 
Principi, 287 F.3d. 1377, 1385 (Fed. Cir. 2002).  

The Board recognizes that in accordance with the VCAA, and 
especially in light of the requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), and Charles (John) v. 
Principi, 16 Vet. App. 370 (2002), additional development is 
required for this claim prior to any further action.  
Specifically, the veteran needs to be advised as to the laws 
and regulations pertinent to his claims, and of the 
delegation of responsibility between VA and the veteran in 
procuring the evidence relevant to the claims.  It should 
also be determined whether any additional development of the 
claims is required under the VCAA.    

In light of the above, these claims are REMANDED for the 
following:

1.  The claims file must be reviewed in 
order to ensure that all VCAA notice and 
development obligations have been 
satisfied, in accordance with all 
applicable legal precedent. 

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
ascertain the nature and etiology of any 
current psychiatric disorder.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  The examiner is 
requested to opine as to whether it is at 
least as likely as not (i.e., is there at 
least a 50 percent probability):

a. that any currently diagnosed 
psychiatric disorder had its onset 
during active service; or

b. that any currently diagnosed 
psychiatric disorder preexisted 
active service.  If any current 
psychiatric disorder is found to 
have preexisted active service, 
please opine as to whether it is at 
least as likely as not (at least a 
50 percent probability) that any 
such psychiatric disorder underwent 
an increase in disability during the 
veteran's period of active service.    

3.  The veteran should be afforded a VA 
examination in order to ascertain the 
nature and etiology of any current heart 
disorder (or disease).  The claims file 
should be made available to the examiner 
for review in conjunction with the 
examination.  The examiner is requested 
to opine as to whether it is at least as 
likely as not (i.e., is there at least a 
50 percent probability) that any 
currently diagnosed heart disorder (or 
disease) is related to the veteran's 
period of active service.

4.  Thereafter, the claims should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative, if any, should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues.  An appropriate period of time 
should be allowed for response by the 
veteran and/or his representative as 
required by law.  

Thereafter, any unresolved matter should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claims, either favorable or unfavorable, at this time.  The 
veteran may submit any additional evidence and argument which 
he desires to have considered in connection with these 
claims.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the veteran, however, until he is so 
notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.





	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



